Exhibit 10.129

FIRST AMENDMENT TO SUBLEASE AGREEMENT




THIS FIRST AMENDMENT TO SUBLEASE AGREEMENT (the “Amendment”) is made and entered
into as of this 14th day of September, 2015, (the “Execution Date”) but
effective upon the Effective Date (as hereinafter defined), by and between ADK
GEORGIA, LLC, a Georgia limited liability company (“Sublessor”) and C.R. OF
LAGRANGE, LLC, a Georgia limited liability company (hereinafter referred to as
“Sublessee”).


W I T N E S S E T H:


WHEREAS, Sublessor and Sublessee are parties to that certain Sublease Agreement
dated as of April 1, 2015, (the “Sublease”); and


WHEREAS, Sublessor and Sublessee desire to amend and modify certain terms and
conditions of the Sublease.
    
NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable consideration, paid by each party to the
other, the receipt and sufficiency of which are hereby acknowledged, and the
mutual covenants and benefits flowing between the parties, Sublessor and
Sublessee, intending to be legally bound, do hereby covenant and agree as
follows:


1.Capitalized Terms. Unless otherwise defined herein, all capitalized words and
phrases used herein shall have the same meanings ascribed to them in the
Sublease.


2.Effective Date. This Amendment shall become effective upon Landlord’s written
approval (such date is referred to herein as the “Effective Date”).


3.Term. Section 2 of the Sublease is hereby deleted in its entirety and the
following is substituted in lieu thereof:


2.    Term. A “Lease Year” is the twelve (12) month period commencing on April 1
and each anniversary thereof during the Term. The “Term” commenced on April 1,
2015 and ends on August 31, 2027, unless sooner terminated as provided herein.
This Sublease is subject to the Master Lease and all of the terms, covenants and
conditions in the Master Lease are applicable to this Sublease with the same
force and effect as if Sublessor were the lessor under the Master Lease and
Sublessee were the lessee thereunder.


4.Agreement in Effect. Except as herein specifically provided, all other terms
and provisions of the Sublease shall remain in full force and effect, and are
hereby ratified and reaffirmed by the parties.






[SIGNATURES COMMENCE ON THE FOLLOWING PAGE]

HNZW//3583-1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.


SUBLESSOR:




ADK GEORGIA, LLC,
a Georgia limited liability company


 
By:    /s/ William McBride
Name:    William McBride
Title:    Manager






SUBLESSEE:




C.R. OF LAGRANGE, LLC,
a Georgia limited liability company




By:    /s/ Michael E. Winget, Sr.
Name:    Michael E. Winget, Sr.
Title:    Manager









HNZW//3583-1    2

